Case: 14-15634   Date Filed: 09/02/2015   Page: 1 of 4


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-15634
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:14-cv-21060-JAL



EDGAR JOE SEARCY,

                                                          Plaintiff-Appellant,

                                 versus

FIFTH JUDICIAL CIRCUIT COURT OF FLORIDA,
Sumter County,
TWENTIETH JUDICIAL DISTRICT COURT OF KANSAS,
Barton County,
JUDGE SOUTHERN DISTRICT OF FLORIDA,
Kevin Michael Moore,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (September 2, 2015)
                Case: 14-15634       Date Filed: 09/02/2015      Page: 2 of 4


Before HULL, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:

       Edgar Searcy, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his civil rights suit brought pursuant to 42 U.S.C. § 1983 and

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388, 91 S. Ct. 1999 (1971). 1 Specifically, the district court dismissed Searcy’s

complaint without prejudice because it determined that he had filed three previous

meritless suits and had failed to allege that he was in imminent danger of serious

physical injury.

       Under the Prisoner Litigation Reform Act (“PLRA”), a prisoner bringing a

civil action is required to pay the full amount of the filing fee absent being

authorized to proceed in forma pauperis (“IFP”). See 28 U.S.C. § 1915(b).

Prisoners are only permitted to file three meritless suits using IFP status. Id.

§ 1915(g). The three strikes provision of the PLRA provides:

       In no event shall a prisoner bring a civil action or appeal a judgment
       in a civil action or proceeding under this section if the prisoner has, on
       3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that
       was dismissed on the grounds that it is frivolous, malicious, or fails to
       state a claim upon which relief may be granted, unless the prisoner is
       under imminent danger of serious physical injury.

Id.

       1
        When appropriate, we will review a district court’s dismissal under 28 U.S.C. § 1915(g)
de novo. Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008).
                                                   2
              Case: 14-15634      Date Filed: 09/02/2015   Page: 3 of 4


      On appeal, Searcy offers no argument regarding the district court’s

conclusion that he had three strikes or that he failed to show in his complaint that

he was in imminent danger of serious physical injury. Therefore, Searcy has

abandoned any argument in this regard. See Sapuppo v. Allstate Floridian Ins.

Co., 739 F.3d 678, 680 (11th Cir. 2014) (concluding an appellant must clearly and

specifically identify in his brief any issue he wants the appellate court to address,

otherwise it will be deemed abandoned); Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (explaining that while we construe pro se briefs liberally, issues

not briefed by a pro se litigant are deemed abandoned).

      Instead, on appeal Searcy argues that 28 U.S.C. § 1915(b) violates the Equal

Protection Clause and § 1915(g) violates the Due Process Clause. This Court has

determined that § 1915(b) does not violate the Equal Protection Clause. Mitchell

v. Farcass, 112 F.3d 1483, 1488-90 (11th Cir. 1997). In Rivera v. Allin, this Court

concluded that § 1915(g) did not violate a prisoner’s right to access to the courts,

or his equal protection or due process rights. Rivera v. Allin, 144 F.3d 719, 732

(11th Cir. 1998), abrogated on other grounds by Jones v. Bock, 549 U.S. 199, 127
S. Ct. 910 (2007). In Rivera, this Court relied on Wilson v. Yalich, 148 F.3d 596,

605 (6th Cir. 1998), where the Sixth Circuit held § 1915(g) did not violate due

process rights. Since then, other circuits have held § 1915(g) does not violate due

process. See, e.g., Lewis v. Sullivan, 279 F.3d 526, 528 (7th Cir. 2002); Higgins v.


                                              3
                 Case: 14-15634     Date Filed: 09/02/2015   Page: 4 of 4


Carpenter, 258 F.3d 797, 798 (8th Cir. 2001); White v. Colorado, 157 F.3d 1226,

1232-35 (10th Cir. 1998).

      Accordingly, Searcy’s constitutional challenges are without merit. 2

      AFFIRMED.




      2
          We DENY Searcy’s motion for summary reversal.
                                                4